In a proceeding pursuant to CPLR article 75 to vacate an arbitration award, the petitioner appeals from an order of the Supreme Court, Kings County (Johnson, J.), dated April 11, 2006, which denied the petition.
Ordered that the order is affirmed, with costs.
The petitioner was “duly notified to appear” at the September 19, 2005, hearing, and, notwithstanding its failure to appear at that hearing, the arbitrator was empowered to “hear and determine the controversy upon the evidence produced” (CPLR 7506 [c]). Further, none of the grounds for vacating an arbitration award apply herein (see CPLR 7511 [b] [1]). Accordingly, *613the Supreme Court properly denied the petition. Rivera, J.E, Santucci, Skelos and McCarthy, JJ., concur.